TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00319-CV



                                Andrew Lloyd Kurr, Appellant

                                                 v.

  BAC Home Loans Servicing, LP and the Bank of New York Mellon Corporation d/b/a/
     The Bank of New York Mellon f/k/a/ The Bank of New York, as Trustee for the
  Certificate Holder CWABS, Inc. Asset-Backed Certificates, Series 2005-BC5, Appellees


       FROM DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. D-1-GN-10-000462, HONORABLE TIM SULAK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Andrew Lloyd Kurr filed a notice of appeal on May 8, 2012. Appellant’s

brief on appeal was first due on October 8, 2012. On October 29, 2012, the Court notified appellant

that his brief was overdue. Appellant subsequently filed a motion for extension of time to file his

brief, which this Court granted. As requested, the deadline was extended to December 27, 2012.

However, this deadline passed without appellant filing a brief. Appellees have now filed a motion

to dismiss the appeal for want of prosecution.

               The Court orders appellant to file a brief no later than February 28, 2013. No further

extension of time will be granted and failure to comply with this order may result in dismissal of

this appeal. See Tex. R. App. P. 38.8(a); 42.3. The motion to dismiss is denied.
              It is so ordered this 31st day of January, 2013.



Before Chief Justice Jones, Justices Goodwin and Field




                                                2